FILED IN                                                                                             PD-0072-15
COURT OF CRIMINAL APPEALS                                                                 COURT OF CRIMINAL APPEALS
                                                                                                             AUSTIN, TEXAS
       July 13, 2015                                                                    Transmitted 7/13/2015 12:20:00 PM
                                                                                           Accepted 7/13/2015 1:33:26 PM
   ABEL ACOSTA, CLERK               in THE COURT OF CRIMINAL APPEALS                                          ABEL A9pf]"A
                                                                                                                    CLERK



        JAMES LEMING                                           §      APPEALED FROM THE
                         Appellant                             COURT OF APPEALS, 6th DISTRICT
        V.                                                     §      CCA NO. PD-0072-15
                                                               CASE NO. 06-13-00264-CR
                                                               TRIAL COURT NO. 41799-B
        THE STATE OF TEXAS
                         Appellee                              §      STATE OF TEXAS

                                FOURTH MOTION FOR EXTENSION OF TIME
                                        TO REPLY TO STATE'S BRIEF


        TO THE HONORABLE COURT OF APPEALS:


                NOW COMES, JAMES LEMING, the Appellant herein, and moves the Court for an

        extension of time to file Appellant's Reply to State's Brief in this cause, pursuant to Rules 38.6

        and 10.5 (b) of the Texas Rules of Appellate Procedure, and in support thereof would show the

        Court as follows:


                                                         I.


                The Appellant in this cause was convicted in the 124th District Court, Gregg County,
        Texas in cause number 41,799-B for the offense of Driving While Intoxicated 3r or More listed

        in penalty group three (3). On October 14, 2013, punishment was assessed at ten (10) years in

        the Texas Department of Criminal Justice - Institutional Division.

                                                         II.


                The State's Brief was filed on May 22, 2015. The Appellant's Response to State's Brief is

        due on or about July 14,2015.

                                                        III.


                The Appellant hereby requests an extension of time to file Appellant's Response to

        State's Brief.
       The undersigned counsel has been unable to devote sufficient time to the review of the

State's Brief, research and preparation of Appellant's Response to State's Brief for the following

good and sufficient reasons:

       This counsel's illness continues and he is still under a doctor's care.


       WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of

Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant's    ,

Response to State's Brief for an additional one (01) week, to July 21, 2015.




                                                              RESPECTFULLY SUBMITTED,




                                                                Isi Clement Dunn
                                                              Attorney for Appellant
                                                              140 E. Tyler Street, Suite 240
                                                              Longview, TX 75601
                                                              (903) 753-7071 Fax (903) 753-8783
                                                              State Bar # 06249300
                                CERTIFICATE OF SERVICE


       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 07-13-15


                                                      Is/ Clement Dunn
                                                    Attorney for Appellant
                           IN THE COURT OF CRIMINAL APPEALS



JAMES LEMING                                         §        APPEALED FROM THE
               Appellant                             COURT OFAPPEALS, 6th DISTRICT
VI.                                                  §        CCA NO. PD-0072-15
                                                     CASE NO. 06-13-00264-CR
                                                     TRIAL COURT NO. 41799-B
THE STATE OF TEXAS
               Appellee                              §        STATE OF TEXAS

                                             ORDER


       BE IT REMEMBERED, that on the                day of                        , 20     , came

on to be considered the above and foregoing Fourth Motion for Extension of Time to File

Appellant's Response to State's Brief. After consideration of the same, it is the opinion of the

Court that Appellant's Motion be:

       ( )     GRANTED, and the present cause is hereby extended until

               20      .

       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ON THE                    day of                      ,20      , at

                      o'clock       .

       SIGNED:



                                                              JUDGE PRESIDING